DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 11/02/2021 to the Office Action mailed on 06/02/2021 is acknowledged.
Claim Status
Claims 1-7, 9, 10, 12, 15, 18, 20, 44 and 45 are pending. 
Claims 8, 11, 13, 14, 16, 17, 19, and 21-43 were previously canceled.
Claim 45 is newly added. 
Claims 1-7, 9, 10, 12, 15, 18, 20, 44 and 45 have been examined.
Claims 1-7, 9, 10, 12, 15, 18, 20, 44 and 45 are rejected.

Priority
	Priority to 371 PCT/EP2015/069334 filed on 08/24/2015, which claims priority to European patent application 14382324.3 filed on 08/22/2014 are acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claims 1-7, 9, 10, 12, 15, 18, 20, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parenti et al. (US Patent Application Publication 2004/0127403 A1, Published 07/01/2004) in view of Galili (US Patent Application Publication 2010/0008973 A1, Published 01/14/210)and Katopodis e al. (Removal of anti-Galα1,3Gal xenoantibodies with an injectable polymer, Published 12/2002) is withdrawn in view of Applicant’s arguments.

Claims 1-7, 9, 10, 12, 15, 18, 20 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamadeh et al. ( Human Natural Anti-Gal IgG Regulates Alternative Complement Pathway Activation on Bacterial Surfaces, Published 04/1992) in view of Katopodis e al. (Removal of anti-Galα1,3Gal xenoantibodies with an injectable polymer, Published 12/2002) as evidenced by Adamson et al. (Prolonged outbreak of Serratia marcescens in Tartu University Hospital: a case–control study, Published 2012).
The claims are directed to a composition comprising GAS914 and an antibiotic formulated for administration to the subject subcutaneously or intravenously. The claims are further directed to a method of preventing or treating an infection in a subject wherein the infection is caused by bacteria of the gastrointestinal tract and wherein the infection occurs in the blood. The claims are further directed to the bacteria being an enteric bacteria such as Serratia.
Hamadeh et al. teach the prevalence of bacteria that bound anti-Gal was significantly higher among isolates from the blood of patients with Gram-negative sepsis (66%) than among those from the stools of healthy laboratory volunteers (26%) (page 1226, column 1, paragraph 3). The higher prevalence of binding of anti-Gal to blood isolates as compared to stool isolates and its binding to all of the E. coli blood isolates raised the possibility that the antibody could enhance the ability to survive within the blood stream of bacteria that bound it; We began our investigation of this possibility by studying the effects of anti-Gal on complement-mediated killing of two representative Serratia marcescens strains that caused sepsis (page 1226, column 1, paragraph 4). Normal human serum (NHS) from which anti-Gal had been completely removed (Gal-) killed Serratia #21; Anti-Gal blockage of lysis of Serratia #21 therefore appeared to account for the organisms NHS resistance; Anti-Gal binds to terminal α galactosyl residues; The blocking effect of anti-Gal on NHS killing Serratia #21 … does indeed depend on binding to α galactosyl residues (page 1227, column 1, paragraphs 1 and 2). Anti-Gal IgG can in fact block ACP-
Hamadeh et al. lacks a teaching wherein GAS914 is administered.
Katopodis et al. teach GAS914 binds to circulating alpha-gal antibodies … and may be used therapeutically for the specific removal of alpha-Gal antibodies(abstract). GAS914 is a linear polylysine backbone with an average length 1,000 lysines and with 25% of side chains conjugated to Linear B trisaccharide (page 1870, column 1, paragraph 2). Linear B is Galα1,3β1,4GlcNAc (page 1869, column 1, paragraph 1). GAS914 in saline was administered by slow injection via a vein (page 1871, column 1, paragraph 2). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer by injection GAS914 to for the purpose of improving the complement mediated killing of Serratia marcescens strain #21 and have a reasonable expectation of success. One 
New Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new ground of rejection.
Claims 1-7, 9, 10, 12, 15, 18, 20, 44 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a process for treating a subject having or at risk of developing a disease caused by an infection of bacteria of the gastrointestinal tract wherein the bacteria is E. coli, does not reasonably provide enablement for any other bacteria of the gastrointestinal tract.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount 
In considering the factors for the instant claims:
a) In order to use the claimed invention one of skill in the art must determine if the anti-Gal antibodies bind the bacteria of the gastrointestinal tract on the lipopolysaccharide or the capsular polysaccharide.
b) The description describes using GAS914 to remove anti-Gal antibodies and therefore other IgG antibodies where able to react with the E. coli O86:B7. The description does not provide detailed guidance to determine how one would use any agent having a terminal α-galactosyl moiety bound to a poly-L-lysine backbone to effect serum bactericidal activity against any bacteria of the gastrointestinal tract.
c) The description provides working examples of using GAS914 to remove anti-Gal antibodies and therefore other IgG antibodies where able to react with the E. coli O86:B7. The description does not provide working examples of any other bacteria of the gastrointestinal tract. 
d) The nature of the invention, permissive rather than blocking mechanisms of antibodies in bactericidal activity in serum, is complex.
e) Hamadeh et al. teach how and when an Ig molecule plays a blocking rather than a permissive role is not understood; Our data suggest that it may be largely a function of where the antibody binds on the bacterial outer membrane (page 1234, column 1, paragraph 4). Hamadeh et al. show that different strains of the same bacteria have opposite effects. For example removal of anti-Gal antibodies results in enhanced killing for strain #21 but for improved resistance to killing for strain #7. 
f) The skill of those in the art of immunology is high.

h) The claims are broad in that the methods claim administration of a wide variety of agents having a terminal α-galactosyl moiety bound to a poly-L-lysine backbone to effect a wide variety of bacteria of the gastrointestinal tract and there is no guidance as to which of these bacteria of the gastrointestinal tract bind anti-Gal antibody on LPS as opposed to the capsular polysaccharide.
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention. However, the description lacks clear evidence of which gastrointestinal bacteria bind anti-Gal antibodies on the LPS as opposed to the capsular polysaccharide. As such, the skilled practitioner would turn to the prior art for such guidance, however the prior art indicates that removal of anti-Gal antibodies in improving bactericidal activity in serum is unpredictable. Finally, said practitioner would turn to trial and error experimentation to determine a relationship between the anti-Gal antibody and it’s binding to the bacteria of the gastrointestinal tract. Such amounts to undue experimentation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617